Citation Nr: 1537683	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-208 81A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to September 1943; he died in April 1987.  H.L.G. was his surviving spouse; she died in March 2008.  The appellant is the daughter of the Veteran and H.L.G. and also had a Power of Attorney for H.L.G. prior to H.L.G.'s death.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2010, a statement of the case was issued in June 2012, and a substantive appeal was received in August 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to a May 2007 decision, H.L.G. was awarded death pension benefits and an additional aid and attendance allowance, specifically in the amount of $710.00 effective November 6, 2006; $740.00 effective December 1, 2006 (cost of living adjustment); and, $90.00 effective August 1, 2007 - the reduction was explained as a 'Medicaid reduction.'  See 08/24/2009 VBMS entry, Notification Letter.  Her total countable family income was noted to be $11,964.00 which was reduced to $2,818.00 due to reported medical expenses of $9,500.00.  For the period from August 1, 2007, it was explained that using the total countable family income of $11,964.00 was reduced by $1,700.00 which was the amount H.L.G. paid for private insurance.  This reduced her countable income to $10,630.00.  It was explained that if the amount she pays for medical expenses changes or she is no longer paying medical expenses she should tell VA immediately.  VA enclosed a VA Form 21-8416 'Medical Expense Report' which she was instructed to complete if she wanted to claim additional expenses.  She was also informed that she had one year to appeal VA's decision.  

In September 2007, the appellant contacted VA and informed them that she was not receiving Medicaid.  See 09/27/2007 Virtual VA entry, VA 119 Report of Contact.  

In October 2007, the appellant submitted on behalf of H.L.G. a 'Medical Expense Report' and correspondence reflecting that the appellant was incurring caregiver expenses.  See 10/29/2007 Virtual VA entry, VA 21-8146 Request for Information Concerning Medical, Legal, or Other Expenses.  In January 2008, VA informed H.L.G. that appellant's caregiver expenses needed to be documented and it was requested that the medical expenses be categorized from November 1, 2006 to December 31, 2006; January 1, 2007 to October 31, 2007; and, November 1, 2007 thru December 31, 2007.  See 01/03/2008 Virtual VA entry, Correspondence.  In February 2008, the appellant submitted additional documentation in support of H.L.G.'s medical expenses.  See 02/22/2008 Virtual VA entry, VA 21-4138 Statement in Support of Claim.  As indicated, H.L.G. died in March 2008.  

Unfortunately, the Board is unable to determine whether action was taken in response to the October 2007 and February 2008 submissions of H.L.G.'s medical expenses.  In the August 2009 decision, it was indicated that medical expense reports were received pertaining to H.L.G. but were not signed by H.L.G.  The Board notes, however, that H.L.G. gave Power of Attorney to the appellant in April 2005.  See 02/18/2008 Virtual VA entry, Correspondence.  The October 2007 and February 2008 submissions were signed by the appellant in some capacity prior to H.L.G.'s death.  

Moreover, the Board is unable to determine all of the benefits paid to H.L.G. during her lifetime, specifically for the period from August 1, 2007, thus the Board is unable to determine whether accrued benefits are warranted.  Thus, the RO must ensure that the medical expenses submitted by the appellant were considered for the period from August 1, 2007 to March 30, 2008, and must provide an accounting of payments made to H.L.G. effective August 1, 2007 until her death in March 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Give appropriate consideration to the medical expense and caregiver submissions of the appellant and H.L.G. for the period from August 1, 2007 to March 30, 2008, and provide a detailed accounting of payments made to H.L.G. for the period from August 1, 2007.  

2.  Readjudicate the claim for accrued benefits and issue a supplemental statement of the case and give the appellant time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




